                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                         CR 19-18-BLG-SPW

                    Plaintiff,
                                                   ORDER
 vs.

 LAWRENCE ALEX FOSTER III,

                    Defendant.

       Defendant has filed a motion for temporary release to attend funeral and

burial services of his deceased grandmother. (Doc. 19.)

       Accordingly, IT IS ORDERED that the Court will conduct a Detention

Hearing in this matter on May 1, 2019, at 2:30 p.m. in the Bighorn Courtroom,

James F. Battin Federal Courthouse, Billings, Montana.

       IT IS FURTHER ORDERED that defense counsel, Palmer Hoovestal, is

permitted to appear by video-conference. Mr. Hoovestal should report to the

clerk’s office at the United States District Court, 901 Front Street, Helena,

Montana to appear by video-conference at the hearing.

       DATED this 30th day of April, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
